DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-11, 13-19 are allowed. As to claims 5 and 15, references Douxchamps, Chakravarthula have been made of record as teaching a computing device comprising: one or more processors; a non-transitory computer-readable memory having stored therein computer-executable instructions, that when executed by the one or more processors, cause the one or more processors to perform actions comprising: receiving a request to generate an Extended Reality (XR) display, the request comprising information related to operation of a physical asset at a location, the request comprising first positioning information corresponding to an initial physical distance between a user and the physical asset; identifying, based on said request, real-world content and virtual content corresponding to the physical asset; generating and displaying an XR panel based on the identified real-world content, the identified virtual content and the first positioning information, the XR panel being an interface that displays the identified real-world content and the identified virtual content as XR imagery in accordance with the initial physical distance information; detecting second positioning information of the user, the second positioning information corresponding to an updated distance between the user and physical asset; analyzing the displayed XR imagery displayed within the XR panel based on said second positioning information, and based on said analysis of the displayed XR imagery, determining modifications of the XR panel; and automatically modifying the XR panel based on said determined modifications as teaching.
However, none of the prior art teaches or suggests wherein said modifications comprise: analyzing the real-world content based on a computed difference between the first positioning information and the second positioning information; analyzing the virtual content based on a computed difference between the first positioning information and the second positioning information; and adjusting 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.